Case: 19-40581      Document: 00515555455         Page: 1    Date Filed: 09/08/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       September 8, 2020
                                  No. 19-40581
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Marcelino Hernandez-Martinez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:18-CR-873-2


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Marcelino Hernandez-Martinez pleaded guilty to conspiring to harbor
   undocumented aliens within the United States and conspiring to possess with
   intent to distribute 100 kilograms or more of marijuana. After determining
   that a within-guidelines sentence was warranted, the district court sentenced


          *
            Pursuant to 5TH CIRCUIT Rule. 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5TH Circuit Rule 47.5.4.
Case: 19-40581     Document: 00515555455           Page: 2   Date Filed: 09/08/2020




                                    No. 19-40581


   him to concurrent prison terms of 108 months for the alien-harboring
   conspiracy and 135 months for the drug trafficking conspiracy, to be followed
   by four years of supervised release.
          On appeal, Hernandez-Martinez argues that the district court erred
   by attributing to him the 535.99 kilograms of marijuana seized on July 21,
   2017, and the 255.37 kilograms of marijuana seized on August 2, 2017.
   Although he also vaguely refers to a “September 17, 2017 seizure,” the
   record does not reflect any offense conduct on that date. Hernandez-
   Martinez asserts that inclusion of the quantities seized on July 21 and August
   2 constituted error because (1) there was no evidence that he was involved on
   those occasions, and (2) the Government failed to show that either incident
   was part of the same course of conduct or common scheme or plan as the
   charged conspiracy.
          Contrary to Hernandez-Martinez’s contentions, the district court’s
   finding that he was involved on the multiple occasions was plausible in light
   of the record as a whole. See United States v. Nava, 957 F.3d 581, 586 (5th
   Cir. 2020); United States v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005).
   Hernandez-Martinez admitted that “he conspired and agreed with other
   persons to possess the marijuana by agreeing to pick it up near Mission,
   Texas, as well as other nearby cities, and then transport and deliver the
   controlled substance to other individuals.” He further conceded that “he
   did so on multiple occasions from on or about July 21st, 2017, to on or about
   May 10th, 2018.” The presentence report (PSR) detailed that for the July 21
   seizure, a search of a GMC Yukon—abandoned near the Rio Grande River
   following a pursuit—yielded positive results for Hernandez-Martinez’s
   fingerprints. Less than two weeks later, on August 2, Border Patrol agents
   intercepted a Chevrolet Tahoe engaged in marijuana smuggling along the
   river. Inside the Tahoe was a cellphone, which, based on the photographs
   found therein, could reasonably be inferred to have belonged to Hernandez-



                                          2
Case: 19-40581      Document: 00515555455           Page: 3   Date Filed: 09/08/2020




                                     No. 19-40581


   Martinez or an associate. See United States v. Coleman, 609 F.3d 699, 708
   (5th Cir. 2010). The photographs found in the cellphone also provided
   another link to the Yukon abandoned on July 21. In sum, because there was
   reliable evidence linking Hernandez-Martinez to the marijuana seized on July
   21 and August 2, the record supports the district court’s finding in this
   regard. See Betancourt, 422 F.3d at 246.
          Plain error review applies to the second aspect of Hernandez-
   Martinez’s challenge to the inclusion of the July 21 and August 2 seizures as
   relevant conduct because Hernandez-Martinez did not object on this specific
   basis in district court. See Puckett v. United States, 556 U.S. 129, 135 (2009);
   United States v. Neal, 578 F.3d 270, 272 (5th Cir. 2009). Our examination of
   the superseding indictment, the admitted-to factual basis, and the specific
   facts presented in the PSR does not reveal any clear or obvious error as to the
   inclusion of the July 21 and August 2 seizures as relevant conduct under
   U.S.S.G. § 1B1.3(a). See Puckett, 556 U.S. at 135.
          Next, Hernandez-Martinez contends that the district court erred by
   failing to reduce his offense level pursuant to U.S.S.G. § 3B1.2 because he
   was a minimal or minor participant in the alien-harboring conspiracy. Here,
   the facts detailed in the PSR supported that Hernandez-Martinez was a
   primary caretaker of the stash house where the undocumented aliens were
   being harbored, that he oversaw other caretakers of the stash house, and that
   he issued several directives to the aliens and forced them to load bundles of
   marijuana into vehicles. Given these facts, Hernandez-Martinez has not
   shown that he was substantially less culpable than the average participant in
   the alien-harboring conspiracy.        See § 3B1.2, comment. (n.3(A)).
   Accordingly, the district court’s determination that he was not entitled to a
   minor or minimal role reduction is not clearly erroneous. See United States v.
   Gomez-Valle, 828 F.3d 324, 327 (5th Cir. 2016).




                                          3
Case: 19-40581      Document: 00515555455          Page: 4    Date Filed: 09/08/2020




                                    No. 19-40581


          Finally, while Hernandez-Martinez argues that the district court
   should have granted him a downward departure pursuant to U.S.S.G.
   § 4A1.3(b)(1), p.s., based on an over-represented criminal history, there is no
   indication that the district court mistakenly believed that it lacked the
   authority to depart. We therefore lack jurisdiction to review this issue. See
   United States v. Jefferson, 751 F.3d 314, 322-23 (5th Cir. 2014).
          The judgment of the district court is AFFIRMED.




                                          4